Citation Nr: 0422078	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  97-31 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a chronic low back 
strain, evaluated as 10 percent disabling since December 26, 
1988, and as 20 percent disabling since January 23, 1993.

2.  Entitlement to a compensable rating for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from December 1977 to December 
1981 and from December 1984 to December 1988.

This case comes before the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

When the Board remanded this case to the RO in June 2001 for 
additional development, the issues on appeal were entitlement 
to (1) an increased initial rating for chronic low back 
strain, evaluated as 20 percent disabling; (2) a compensable 
rating for right knee injury residuals; and (3) an effective 
date earlier than January 23, 1993, for the 20 percent rating 
for the chronic low back strain.  But in light of the 
procedural history of this case, discussed in further detail 
below, the issues on appeal have been recharacterized as 
stated on the title page.

Concerning the procedural history, a January 1991 rating 
action confirmed and continued a noncompensable (i.e., 0 
percent) rating for the veteran's service-connected residuals 
of a right knee injury and granted service connection for a 
chronic low back strain and for psoriasis, each assigned a 10 
percent rating.  The RO also granted service connection for a 
corneal scar of the right eye and disability of the right 
testicle, which were rated at the noncompensable level.  
The grants of service connection and the ratings assigned 
were made effective as of December 26, 1988, the day after 
the veteran's discharge from his latter period of military 
service.

Thereafter, the RO determined the veteran had not filed a 
timely notice of disagreement (NOD) to initiate an appeal, 
even issuing a March 1997 statement of the case (SOC) on the 
question of the timeliness of the NOD.  But, eventually, the 
RO determined that a timely NOD was filed and issued an SOC 
in September 1997 addressing four increased rating claims, to 
which the veteran responded by filing a timely substantive 
appeal (VA Form 9) in October 1997.

An October 1999 rating action granted an increase from 10 to 
20 percent for the service-connected chronic low back strain, 
effective January 23, 1993 (the purported date of outpatient 
treatment).  In November 1999 the veteran filed an NOD 
contesting the effective date for the higher 20 percent 
rating (attaching a copy of a December 14, 1994 RO letter to 
his Congressman indicating that if an increase was granted it 
would be made retroactive to July 1, 1991).  An SOC 
addressing the issue of entitlement to an earlier effective 
date was mailed in July 2000 and a VA Form 9, in response, 
was filed in August 2000.

A July 2000 rating action denied a compensable rating for the 
veteran's service-connected right knee injury residuals, from 
which a perfected appeal ensued.

Because, however, correspondence attached to the November 
1999 NOD had indicated the veteran no longer wanted to appeal 
the ratings assigned for his service-connected psoriasis, a 
corneal scar of the right eye, and disability of the right 
testis, a December 1999 Report of Contact and an August 2000 
Intra-Office Memorandum clarified the issues to be an 
increased rating for the service-connected chronic low back 
strain, the effective date for the increase to a 20 percent 
rating, and entitlement to a compensable rating for the 
service-connected residuals of the right knee injury.  These 
were the issues listed in the Board's June 2001 remand.

Since, though, in a claim for an original or an increased 
rating, the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded - unless 
the veteran indicates otherwise by stating he is content 
with the higher, but not maximum possible, rating assigned.  
AB v. Brown, 6 Vet. App. 35, 38 (1993) and Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).



Consequently, since the question of the appropriate rating 
for the low back disorder stems from the original grant of 
service connection, the question of the effective date for 
the 20 percent rating for the service-connected chronic low 
back strain is part and parcel of the initial appeal for a 
higher initial rating for this disability and, thus, will not 
be addressed as a separate issue.  In other words, there are 
two claims currently on appeal, as opposed to the three 
previously mentioned.


FINDINGS OF FACT

1.  From December 26, 1988, to January 25, 1993, the chronic 
low back disorder caused painful motion, but no more than 
slight limitation of motion, and no more than mild 
intervertebral disc syndrome (IVDS).

2.  From January 26, 1993, to September 22, 2002, the chronic 
low back disorder caused severe limitation of motion, severe 
lumbosacral strain symptoms and severe IVDS.

3.  Since September 23, 2002, the chronic low back disorder 
has been manifested by severe orthopedic symptoms and 
moderate paralysis of the sciatic nerve.

4.  The service-connected residuals of a right knee injury 
consist of X-ray evidence of arthritis, but with a 
noncompensable degree of limitation of motion and no 
ligamentous or menisceal pathology or ankylosis.




CONCLUSIONS OF LAW

1.  From December 26, 1988, to January 25, 1993, the criteria 
were not met for an evaluation in excess of 10 percent for a 
chronic low back strain.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 
4.41, 4.45, 4.59 Diagnostic Code 5295 (1993).

2.  From January 26, 1993, to September 22, 2002, the 
criteria were met for an evaluation of 40 percent, but no 
higher, for the chronic low back strain.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
Diagnostic Codes 5292, 5293, 5295 (2002).

3.  Since September 23, 2002, the criteria have been met for 
an evaluation of 50 percent, but no higher, for the chronic 
low back strain.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.21,4.40, 4.45, Diagnostic Codes 5293 
(prior to September 23, 2002); and Diagnostic Code 5243 
(effective as of September 23, 2002).

4.  The criteria are met for a 10 percent evaluation, but no 
higher, for residuals of a right knee injury.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 
5003, 5295 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370 (June 24, 2004) (Pelegrini 
II) (withdrawing it's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)).  The Court addressed 
both the timing and content of these notice requirements.  
Id. at *17-23.  Even more recently, in VAOPGCPREC 7-2004 
(July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini II.  The Board 
is bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id. at *21.  As interpreted by VAOGCPREC 7-2004, 
the Pelegrini II Court did not hold that, if this notice was 
not provided because VA had decided a claim before November 
9, 2000, the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 2.  Rather, the Pelegrini II Court 
"'specifically recognizes that where, as here, that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with [the VCAA notification provisions] because an 
initial AOJ adjudication had already occurred.'"  Id. at 2 
(quoting Pelegrini II, at *22).  Therefore, according to GC, 
the Pelegrini II Court did not hold that VA must vitiate all 
AOJ decisions rendered prior to November 9, 2000 denying 
service connection claims that were still pending before VA 
on that date in order to provide VCAA notice and adjudicate 
the claims anew.  VAOGCPREC 7-2004 at 2-3. 



The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  Id. at *22.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by an (SOC or 
Supplemental SOC (SSOC) as long as the document(s) meets the 
four content requirements listed above.  

In this particular case the claims stem from RO rating 
actions in January 1991 and October 1999, both prior to the 
enactment of the VCAA in November 2000.  So obviously 
compliance with the explicit holding in Pelegrini II insofar 
as VCAA notice prior to the initial denial was impossible.  
Nevertheless, this since has been rectified and there has 
been compliance with the holding in Pelegrini II.  

Bear in mind that, in Pelegrini II, the Court stated it was 
(1) "neither explicitly nor implicitly requiring the voiding 
or nullification of any AOJ action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id., at *28.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
*32-*33, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").  This suggests that in cases where, as here, the 
VCAA notice was sent after the RO's initial unfavorable 
decision, it is appropriate for the Board to remand the claim 
to the RO for further development and readjudication.  But in 
fact, this was the primary reason the case was remanded by 
the Board in June 2001.  So another remand for this very same 
reason is unnecessary because any defect with respect to the 
timing of the VCAA notice was mere harmless error.

On remand, the veteran was provided the required VCAA notice 
in a July 2001 RO letter, and the VCAA regulations even more 
recently were cited in the March 2004 SSOC.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's adjudications, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of the claims, and to respond to his VA 
notices.  Indeed, he had time to identify and/or 
submit additional supporting evidence after issuance of the 
July 2001 VCAA letter and the March 2004 SSOC.  And this all 
occurred before the most recent recertification of his appeal 
to the Board.  Moreover, even once his appeal arrived at the 
Board, he had still additional time (90 more days) to 
identify and/or submit additional supporting evidence and 
even beyond that with justification for delay.  38 C.F.R. 
§ 20.1304.  Therefore, notwithstanding requirements of 
Pelegrini II as to the timing of the VCAA notification, 
deciding this appeal is not prejudicial error to him.

As for the "fourth element" of the notice cited in 
Pelegrini II, although there is no VCAA notification 
containing the precise language specified in this decision, 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claims.  
Moreover, in a recent precedent opinion of VA's General 
Counsel (issued after Pelegrini I, but before Pelegrini II), 
it was held that the language in Pelegrini stating that VA 
must request all relevant evidence in the claimant's 
possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini that sections 5103(a) and 3.159(b)(1) require VA 
to include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA).  As mentioned, the Board is bound by the 
precedent opinions of VA's General Counsel, as chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c). 

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
The veteran's service medical records (SMRs) have been 
obtained, as have numerous private clinical records.  Also, 
he has been provided with numerous VA rating examinations 
over the years and he has declined the opportunity to testify 
at a hearing in support of his claims.  38 C.F.R. § 20.700.

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.

II.  Factual Background

On VA examination in 1982 there was no gross deformity of the 
veteran's right knee.  He had full active and passive range 
of motion.  There was fine crepitation within the soft 
tissues but no undue laxity of the ligaments of the right 
knee.  A right knee X-ray disclosed no abnormality.  The 
diagnosis was a right knee strain. 

On VA examination in October 1990 the veteran reported having 
injured his low back during service in 1988 at which time he 
had had pain which extended down the posterior aspect the 
left leg.  Since that time he had had intermittent low back 
pain which radiated in the same manner but there was no cough 
or sneeze effect and there were no urinary or bowel symptoms.  
His initial in-service right knee injury had been treated 
with a splint (half cast) for several weeks.  Since that time 
he had had pain when performing deep knee bends and when 
kneeling but no swelling.  On examination he walked without a 
limp.  There was no deformity of his spine.  His lumbar spine 
was relatively flat but otherwise his spinal curvature was 
normal and well-maintained.  There was tenderness upon 
palpation on the left side of the low back at the level of 
L4, above the posterior iliac crest, and it was at this area 
that he complained of pain.  There was no muscle spasm.  
Lateral bending was normal but there was slight restriction 
of forward flexion.  There was no deformity, atrophy, 
swelling or discoloration of either lower extremity.  He 
could stand and walk on his toes and his heels.  On arising 
after squatting he complained of discomfort in his knees.  
Straight leg raising was to 85°, bilaterally.  The was full 
range of motion of the knees and no hyperextensibility, 
lateral bending, forward slipping or other abnormal knee 
motion.  No crepitation was palpated on active or passive 
flexion or extension of the knees.  X-rays revealed six 
lumbar type vertebrae which were aligned with greater 
straightness than usual but the intervertebral disc spaces 
were well maintained and there were no degenerative changes.  
X-rays of the knees disclosed no abnormality.  The diagnoses 
were a history of left low back pain, radiating to the left 
posterior thigh, probably the due to facet dysfunction at L4-
5 on the left, and a history of bilateral knee pain, 
currently without objective evidence of residual disability.  
It was commented that his back problems were intermittent.  

On file are records of outpatient treatment at a military 
medical facility in 1993 and 1994.  An outpatient treatment 
record of January 26, 1993, noted that the veteran complained 
of left-sided back pain which radiated into his left leg to 
the knee.  The episodes of pain usually lasted three to four 
days.  There were no bowel or bladder problems.  He had 
received muscle relaxants and non-steroidal anti-inflammatory 
medication.  He had not had weakness or tingling.  The 
assessment was chronic low back pain with a questionable 
herniated nucleus pulposus (HNP).  In July 1993 he had left 
paraspinal spasm.  There was full range of motion except for 
a decrease in flexion.  Deep tendon reflexes (DTRs) were two 
+ and symmetrical.  Strength was 5/5 and sensations were 
intact.  In August 1993 there was a question of a HNP because 
of positive straight leg raising (SLR).  In September 1993 he 
complained of pain which radiated into his right leg the 
majority of the time.  On examination lateral bending was to 
30° in each direction, flexion was to 40°, extension was to 
20°.  Strength was 4+/5.  The assessment was mechanical low 
back pain and a probable HNP.  X-rays of low back were within 
normal limits.  An October 1993 MRI disclosed intact lumbar 
alignment and a suggestion of a slight decrease in the height 
of the interspaces between L4-5 and L5-S1 but a HNP could not 
be ruled out.  It was noted that the MRI was incomplete and 
it was suggested that another study be performed.  A January 
1994 CT scan disclosed the L3-4 disc space was normal.  The 
L4-5 disc base had a small central disc bulge which appeared 
to extend slightly the left.  There was a similar but less 
pronounced finding at L5-S1.  The impression was a left L4-5 
disc bulge/herniation which was consistent with clinical 
symptoms.  

Private X-rays of the veteran's lumbar spine in October 1997 
revealed mild right rotary lumbar curvature and moderate 
narrowing at L5-S1 with minimal vertebral body marginal 
osteophyte formation at L5.  The impressions were no acute 
fractures and mild to moderate lumbosacral discogenic 
spondylosis.  

On VA examination of the veterans of spine in October 1997 
the veteran reported that he had received chiropractic 
treatment.  A note by that chiropractor indicated that X-rays 
disclosed narrowing at L5-S1 and minimal osteophyte 
formation.  The veteran reported that bending and lifting 
exacerbated his symptoms, requiring frequent position changes 
because prolonged sitting, standing or walking caused 
increased pain.  He reported that his back pain radiated down 
his left leg to about the level of the calf.  He complained 
of occasional pain into the right thigh region.  He took 
Flexeril and some other unknown medication.  There were no 
bowel or bladder symptoms.  He performed sedentary work as a 
counselor.  

On examination the veteran initially moved with some 
stiffness upon first arising but thereafter his gait pattern 
was normal and he was able to stand erect.  There was no 
evidence of paravertebral muscle spasm but there was rather 
significant tenderness to palpation of the left lower 
paravertebral region.  Flexion was to 55°, extension to 20°, 
right and left lateral bending to 25°, and right and left 
rotation to 40°.  There was pain on flexion, extension, and 
lateral bending.  There was pain on the extremes of left 
rotation.  There was no pain on right rotation.  On SLR he 
had pain in left leg at 45° and in the right leg at 55° but 
there were no complaints of radicular type pain.  He 
complained of back pain upon walking on his toes and on his 
heels.  He could squat and arise again but with complaints of 
back pain.  There was no measurable atrophy of the quadriceps 
or calves.  Reflexes and sensations were intact in the lower 
extremities.  X-rays were not performed because they had been 
performed earlier by chiropractor.  The impression was a 
chronic lumbar syndrome with the prior CT scan disclosing 
evidence of L4-5 disc space bulge/herniation.  

The examiner commented that the veteran's pain could 
significantly limit functional ability during flare-ups or 
when used repeatedly over a period of time.  However, it was 
not feasible to attempt to express this in terms of 
additional loss of motion due to pain on use during flare-ups 
because this could not be determined with any degree of 
medical certainty and any attempt to do so would be a resort 
to mere conjecture or speculation.  There was no evidence of 
a weakened movement, excess fatigability or incoordination.  
The examiner again commented that the veteran had pain on 
range of motion testing and increased pain on increased use 
of the back.  

On VA spinal examination in March 1999 the veteran's claims 
file was not available for review by the examiner.  The 
veteran complained of continuing and chronic low back pain of 
the varying severity.  Generally, activities such as bending, 
lifting or twisting exacerbated his symptoms.  Even prolonged 
sitting or standing was bothersome.  He could walk 
satisfactorily but had back pain if he jarred his back, such 
as stepping off a curb.  He had recurrent episodes of pain 
radiating into the left leg down to the ankle.  He complained 
that some back pain radiating into the right leg down to the 
knee.  There was no bowel or bladder incontinence.  

On examination the veteran had an unremarkable gait pattern 
and he could stand erect.  There was no muscle spasm.  On 
palpation was a focal area of tenderness in the left lower 
lumbar region.  Lumbar flexion was 55°, extension to 20°, 
right and left lateral bending were to 20°, right rotation 
was to 40°, and left rotation was to 35°.  He had significant 
pain on range of motion testing.  He had normal strength in 
the lower extremities.  He could walk on his heels and his 
toes and could squat and rise again.  Reflexes were two plus 
at the knees and the right ankle.  Reflexes at the left ankle 
indicated 1 to 2 beats of slight ankle clonus.  Sensation to 
pinprick was intact in the lower extremities.  Sitting SLR 
was felt to be positive, on the left in particular.  The 
diagnosis was chronic lumbar syndrome with disc bulging by 
prior MRI scan, per history, and possible radiculopathy with 
left ankle clonus.  



The examiner commented that the veteran had pain on range of 
motion testing and that pain could further limit functional 
ability during flare-ups or with increased use but it was not 
feasible to attempt to express any of this in terms of 
additional limitation of motion because this could not be 
determined with any degree of medical certainty.  
Neurological evaluation was recommended because of complaints 
of radicular pain in the left leg as well as slight ankle 
clonus.  VA lumbar X-rays disclosed normal vertebral body 
heights and alignment but there was lumbosacral disc space 
narrowing.  Impression was that there was a suggestion of 
lumbosacral disc disease.  

Clinical records of Dr. Brannon reflect that in August 1999 
the collateral ligaments of actions of the veteran's right 
knee were intact and Drawer's and McMurray signs were 
negative.  There was full range of motion but the motion felt 
tight.  The assessment was arthritis.  Several days later he 
was seen for a follow-up for erythema, edema, and effusion of 
the right knee.  Continued use of non-steroidal anti-
inflammatory medication was recommended.  A May 2000 X-ray of 
the knee revealed arthritis.  A report of a March 2001 office 
visit reflects that the veteran had, among other complaints, 
severe left sciatica.  MRIs were recommended.  His upper and 
lower extremities were vascularly intact.  

A March 2001 report of Thomas Roberts, a chiropractor, 
reflects that veteran had low back pain with radiation of 
pain and stiffness into the left gastrocnemius muscle.  He 
had spasm of the sacrospinalis muscle group, bilaterally.  He 
had decreased range of motion of the lumbosacral spine.  X-
rays revealed "degenerative disc disease (DJD) at L4/L5, 
L5/S1 more severe at L5/S1" as well as multiple 
"subluxation/fixations" of the lumbosacral spine.  The 
veteran was to be treated with chiropractic manipulations.  

On VA examination in October 2001 veterans claims file was 
reviewed.  He complained of progressive low back pain which 
occasionally radiated into the left leg, down to the ankle, 
and occasionally radiated into the right leg.  Past studies 
had confirmed degenerative disc disease (DDD) which was most 
notable at L4-5 and L5-S1.  He had never had lumbar surgery 
and did not use an assistive device, orthotics or braces.  He 
received routine chiropractic manipulation.  His symptoms 
were mostly pain but he had associated stiffness, easy 
fatigability, and lack of endurance.  He took Celebrex, which 
he felt did not provide much relief.  He stated that his 
symptoms were constant but could be aggravated by weight-
bearing activity.  He currently worked 40 hour per week.  In 
the past it had been suspected that he had a right lateral 
meniscus tear.  He complained of pain, locking, and 
occasional giving way of the right knee.  He had never had an 
episode of locking of the right knee.  He had no history of 
inflammatory or rheumatoid arthritis.  He had flare-ups 
several times a week, sometimes lasting an hour and sometimes 
lasting several days.  His right knee symptoms were worse 
with weight-bearing activity and with deep flexion activity 
but improved with rest and with anti-inflammatory medication.  
He sometimes supplemented taking Celebrex with over-the-
counter analgesics.  His right knee symptoms affected his 
daily activity and occupation by limiting his weight-bearing 
activities.  

On examination the veteran did not have an antalgic gait.  
There was an increase in lumbar lordosis, consistent with his 
marked obesity.  There was no palpable spasm, swelling or 
discoloration of the lumbar region.  He had a diffuse 
tenderness which was somewhat out of proportion with 
examination findings, with minimal light touch reportedly 
causing pain throughout lumbosacral area.  The examiner noted 
that the veteran gave a questionable effort with respect to 
range of motion testing.  The appearance was that motion of 
the lumbar spine was very painful.  Forward flexion was to 
80° with a complaint of severe pain past 60°.  Extension was 
to 20°, lateral flexion to the right and to the left was to 
30°, and lateral rotation was to 30° in each direction.  
There was 5/5 strength without atrophy or focal deficit 
throughout the lower extremities with 5/5 resistance strength 
testing of hip flexion as well as adduction and abduction, 
and knee extension.  DTRs were symmetrical and 2/4 at the 
patellae and 1/4 at the Achilles tendons.  

On examination of the veteran's right knee there was no 
obvious deformity or atrophy.  There was full extension of 
the right knee and flexion was painful past 60°, with maximum 
flexion to 140°.  There was no evidence of instability with 
valgus or varus stress testing.  Lachman's sign was negative.  
There was no evidence of anterior or posterior instability.  
He had peripatellar tenderness to palpation without palpable 
crepitation.  There was no effusion, discoloration or 
increased warmth of the right knee.  The diagnoses were 
chronic low back pain with underlying lumbar DDD and right 
patellofemoral syndrome.  The examiner commented that the 
lumbar DDD and current right knee disorders could go through 
periods of flare-ups which might alter his coordination, 
strength or range of motion but how often these occurred or 
what might be the objective measurement deviations during 
such flare-ups was impossible to say with any degree of 
medical certainty.  X-rays of the veteran's right knee were 
reportedly normal.  

Private clinical records of 1997 to 2003 reflect that in 
August 1997 the veteran had a purported history of two 
herniated discs.  He had intermittent sciatica.  In November 
2001 the veteran had a list of problems but primarily was 
seen for a follow-up of back pain from a motor vehicle 
accident.  He had paraspinous and thoracic spine muscle 
spasm.  Use of a TENs unit and traction were recommended 
after an MRI to look for a herniated disc.  He was a 
candidate for epidural injections.  

Records from March 2001 to July 2002 from Thomas Roberts, a 
chiropractor, reflect that the veteran received, in part, 
chiropractic manipulations of the full spine.  

A private lumbar MRI in June 2003 revealed spondylitic disc 
disease at L3-4, L4-5, and L5-S1, which was greatest at L4-5 
with a large left paracentral disc protrusion and left 
greater than right nerve root impingement.  

In July 2003 Dr. Barangan reported that the veteran had 
returned for follow-up after having a lumbar epidural block, 
a lumbar facet block, and trigger point blocks earlier that 
month, which had given at least 75 percent improvement in low 
back pain, although he now had a low back ache with muscle 
stiffness of the left thigh but no significant pain.  He 
could walk without a cane.  His main complaint was of neck 
and shoulder pain.  On examination the block sites were well 
healed.  The paraspinal muscles were not tight and there were 
no significant areas of tenderness.  Flexion of the lumbar 
spine was to 80°, extension to 25°, and right and left 
lateral bending were to 35°.  SLR was to 80, bilaterally.  
Patrick's test was negative, bilaterally.  DTRs were +2 at 
the knees and ankles.  No motor or sensory deficit was noted.  
He could walk without a limp and with good heel/toe 
progression.  The assessments included paracentral disc 
protrusion at L4-5 and lumbar spondylosis with facet 
arthropathy.  

On VA spinal examination in February 2004 the claim file was 
reviewed, including the June 2003 lumbar MRI.  The veteran 
indicated that he would forward copies of the results of 
lower extremity nerve conduction studies.  The veteran did a 
good deal of his daily work seated at a computer terminal.  
He complained of continued intermittent episodes of low back 
pain which had gradually worsened with radiation down the 
left leg, posteriorly and laterally, into the ankle.  The 
examiner noted that the June 2000 lumbar MRI had revealed 
findings of IVDS with broad-based disc bulging at L3-4 
associated with facet hypertrophy and mild to moderate spinal 
canal stenosis.  Farther down in the lumbar spine, there was 
a large paracentral disc protrusion indenting the thecal sac 
and the radiologist described complete occlusion of the left 
neural foraminal space near the entrance of the nerve root 
and, again, moderate canal stenosis.  Recently, he had 
received a good deal of benefit, lasting about 5 months, from 
epidural injections.  He reported that recent lower extremity 
nerve conduction studies had revealed abnormalities in both 
lower extremities, mostly on the left compared to the right, 
and disclosed evidence of radiculopathy.  

On examination it was noted that the veteran walked with a 
slight limp of the left leg.  On standing he had a slight 
forward stoop but maintained a lumbar lordotic curve.  Motion 
of the lumbosacral was quite painful.  There was a good deal 
of paraspinal tightness and tenderness.  Extension of the 
lumbar spine was to not more than 20°, flexion was somewhat 
close to 70°, and SLR was to not more than 45° and was 
associated with pain radiating upward to the gluteus and into 
the lumbar spine area, and dorsiflexion of the foot worsened 
this pain, and this was greater on the left than the right.  
The examiner felt that the veteran had some weakness of the 
left lower extremity with weakness dorsiflexion of the left 
anterior tibial muscles, compared to the right.  But, his 
ability to heel and to toe gait appeared to be normal.  There 
were hypoactive knee and ankle reflexes.  There was pinprick 
sensitivity over the left lower extremity, but somewhat 
decreased pinprick sensitivity in the sole of the left foot, 
which was the nerve root segment of L5-S1.  

The examiner noted that no further diagnostic studies were 
not done because the veteran had had adequate studies in the 
past.  The diagnosis was residuals of a lumbar spine injury 
with development of IVDS with significant bulging discs, 
signs of nerve root radiculopathy involving L4-5 and L5-S1 
nerve roots, and a history of chronic pain associated with 
these objective findings.  The examiner noted that the 
veteran had had a good response to subdural injections a 
little more than a year ago.  The examiner was not aware of 
the veteran having lost time from his employment.  

On VA examination of the veteran's knee in February 2004 the 
veteran's claim file was reviewed and he presented with a 
long history of bilateral knee pain and complained that his 
knee felt unstable.  He complained of continued bilateral 
anterior knee pain and also described medial and lateral knee 
pain.  The examiner noted that an October 2001 X-ray was 
normal, although the veteran reported that an X-ray by a 
private physician, who was a family practioner and not a 
radiologist, had revealed degenerative arthritis.  

On examination knee flexion was to 145° and extension was to 
0°.  The collateral ligaments appeared to be tight and 
stable.  There were no abnormalities of the anterior and 
posterior cruciate ligaments.  There was no patellar 
tenderness and no fluid in the knee joints or synovitis.  He 
was able to squat but claimed to have knee pain on doing so.  
There was an audible click on squatting.  The examiner 
commented that in light of the normal recent X-rays and the 
lack of findings, but the long history of pain, that an MRI 
study should be conducted of the veteran's right knee.  



III.  Method of Determining Ratings for Service-Connected 
Disabilities

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Any reasonable doubt is resolved in the veteran's favor.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account his medical history and circumstances.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

As for the veteran's claim for a compensable rating for 
service-connected right knee disability, entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, so the present level of 
disability is the primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, conversely, as for his 
claim for the service-connected chronic low back strain, 
compare and contrast with the holding in Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (where veteran timely appeals 
ratings initially assigned when service connection is 
granted, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claims when 
the disabilities may have been more severe than at other 
times during the course of the appeal). 

The criteria for evaluating disabilities under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293 (previously 38 C.F.R. 
§ 4.71a, DC 5293, and renumbered as 38 C.F.R. § 4.71a, DC 
5243 as of September 26, 2003), for IVDS, were revised 
effective September 23, 2002.  The criteria for evaluating 
disabilities of the spine, other than IVDS, were revised 
effective September 26, 2003.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, VA generally must consider 
which version - new or old - is most favorable to the 
veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
when amended regulations expressly state an effective date 
and, as in this case, do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding the holding in Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  VAOGCPREC 3-2000 (Apr. 10, 2000).  See 
also Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  
See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for evaluating the severity of spinal 
disabilities, including IVDS, may be applied.  But as of 
September 23, 2002, either the old or the new criteria for 
evaluating IVDS may be applied, whichever is most beneficial 
to the veteran.  Similarly, for the period beginning on 
September 26, 2003, either the old or the new criteria for 
evaluating disabilities of the spine other than IVDS may be 
applied, whichever is most beneficial to him.

Here, the initial 10 percent rating for the service-connected 
low back disorder was increased to 20 percent under the old 
spinal rating criteria for evaluating a lumbosacral strain, 
38 C.F.R. § 4.71a, DC 5295, by rating action of October 1999.  
That was prior to any changes to the criteria for evaluation 
of disabilities of the spine.  

38 C.F.R. § 3.321(b)(1) (2003) also provides that, to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Undersecretary for Benefits or the Director of 
VA's Compensation and Pension Service for assignment of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing norm for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

IV.  Rating Criteria Prior to September 23, 2002

The RO rated the veteran's chronic low back strain as a 
lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5295.  Prior to September 26, 2003, 38 C.F.R. § 4.71a, 
DC 5295 provided that a lumbosacral strain when slight with 
only subjective symptoms warrants a noncompensable rating.  
With characteristic pain on motion 10 percent is warranted.  
With muscle spasm on extreme forward bending with loss of 
lateral spine motion, a 20 percent rating is warranted.  
When severe with listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a maximum 40 percent 
rating is warranted.  

The criteria prior to September 26, 2003, for evaluating 
disabilities of the spine, other than IVDS (revised on 
September 23, 2002), focused on subjective factors such as 
whether any ankylosis was in a favorable or unfavorable 
position (formerly DCs 5286 through 5289) and subjective 
classifications of whether the degree of limitation of motion 
was mild, moderate or severe (formerly DCs 5290 through 
5292), except that other factors were taken into 
consideration for residuals of a vertebral fracture (formerly 
DC 5285) and sacro-iliac injury and weakness and lumbosacral 
strains (formerly DCs 5294 and 5295).  The DCs for rating 
spinal disorders were also renumbered, including renumbering 
the DC relating to chronic lumbosacral strain, DC 5295, as DC 
5237 (lumbosacral or cervical strain) and DC 5242 
(degenerative arthritis of the spine).  

The criteria for rating spinal disorders in effect prior to 
September 26, 2003, (other than IVDS, which were amended 
September 23, 2002) provided that under 38 C.F.R. § 4.71(a), 
DC 5003 if degenerative arthritis is established by X-rays, 
the arthritis is rated on the basis of limitation of motion 
of the affected joint(s).  Hicks v. Brown, 8 Vet. App. 417, 
420 (1995).  

And even if the limitation of motion is noncompensable 
(i.e., 0 percent disabling) at least a minimum 10 percent 
rating is assigned.  The limitation of motion, however, must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.  

Under 38 C.F.R. § 4.71a, DC 5292, slight limitation of motion 
of the lumbar spine warrants a 10 percent rating, moderate 
limitation of motion warrants a 20 percent rating, and severe 
limitation of motion warrants a 40 percent rating.  

Moreover, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Under 38 C.F.R. § 4.71a, DC 5289, favorable ankylosis of the 
lumbar spine warrants a 40 percent rating and unfavorable 
ankylosis warrants a 50 percent rating.  There has never been 
evidence of ankylosis of the lumbar spine, however.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Prior to revision of the schedular rating criteria on 
September 23, 2002, a 20 percent rating was warranted for 
moderate IVDS with recurring attacks.  A 40 percent rating 
was warranted for severe IVDS manifested by recurring attacks 
with intermittent relief, and a 60 percent rating, which is 
the highest possible rating under this code, was warranted 
for pronounced IVDS manifested by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293 (as in effect prior to September 23, 2002).  

In VAOPGCPREC 36-97 (Dec. 12, 1997), it was held that DC 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of spinal motion.  Therefore, 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this code.  VAOGCPREC 36-97 also held that 
when a veteran has less than the maximum evaluation under DC 
5293 based on symptomatology that includes limitation 
of motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
rating corresponds to the maximum rating for limitation of 
motion.  

V.  Chronic Low Back Strain, Rated 10 Percent Disabling since 
December 26, 1988

In essence, the veteran alleges that his current 20 percent 
disability evaluation should be made retroactive to June 1991 
because a December 1994 RO letter to his Congressman stated 
that "[i]f an increase is granted, benefits will be made 
retroactive to July 1, 1991.  [The veteran's] reopened claim 
was received in June 1991."  

That RO letter, however, was in response to a September 1994 
inquiry by the Congressman that had attached to it 
correspondence from the veteran that included a copy of an 
April 1994 RO letter to that Congressman.  The substance of 
the April 1994 RO letter was that the veteran had not filed 
an NOD in a timely manner to the January 1991 rating action.  
But it is now clear, as indicated earlier, that the RO has 
conceded that the NOD was filed in a timely manner.  
Moreover, this appeal stems from the January 1991 rating 
action.  So the comments concerning a reopened claim in the 
April 1994 RO correspondence were predicated on the mistaken 
belief that there was no ongoing appeal, as in fact is the 
case.  



So an evaluation in excess of 10 percent may be assigned even 
prior to June 1991, and as early as the day after discharge 
from the veteran's second period of service (during which his 
low back disorder arose).  In other words, he potentially can 
receive an effective date as early as December 26, 1988, the 
day following the conclusion of his second period of service, 
if the evidence establishes that his disability met the 
appropriate schedular rating criteria as of that date.

Addressing the severity of the veteran's service-connected 
low back disorder during the time from December 26, 1988, to 
January 26, 1993, the October 1990 VA examination revealed 
complaints of low back and radicular pain as well as 
tenderness on palpation, but there was no muscle spasm, 
deformity, atrophy, swelling or impairment of ambulation.  He 
had only slight limitation of flexion and normal lateral 
bending, although there was no testing of range of motion in 
extension or rotation.  Of equal or even greater 
significance, X-rays revealed no arthritis or indications of 
IVDS, although there were 6 lumbar type vertebrae (there 
normally being only 5 lumbar vertebrae).  

So the evidence prior to January 26, 1993, did not show there 
was more than slight limitation of motion under DC 5292 or 
more than mild IVDS under DC 5293 or more than characteristic 
painful motion under DC 5295.

VI.  Chronic Low Back Strain, Rated 20 percent disabling 
since January 26, 1993

Initially, the Board notes that the award of the current 20 
percent rating was based on findings contained in an 
outpatient treatment report from a military medical facility.  
However, the Board has determined that the actual date of 
that outpatient treatment was January 26th, not January 23rd 
1993.  However, this makes no difference in the monies 
payable to the veteran since 38 C.F.R. § 3.31 provides that 
"payment of monetary benefits based on original, reopened, 
or increased awards of compensation, pension or dependency 
and indemnity compensation may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective."  In other words, 
monies payable for an increase at any time in January 1993 
were first payable in February 1993.  

The 20 percent rating encompassed moderate limitation of 
lumbar motion, or moderate IVDS with recurring attacks, or 
lumbosacral strain with muscle spasm and loss of lateral 
motion.  To warrant an increased rating, it must be shown 
there was severe limitation of motion of the lumbar spine, or 
a severe lumbosacral strain, or severe IVDS, each of which 
would warrant a 40 percent rating, or pronounced IVDS which 
would warrant a 60 percent rating.  

Here, the January 1993 clinical record is the first to 
suggest that the veteran had a HNP.  Subsequent private and 
VA records go on to document disc space narrowing and disc 
bulging at L4-5 and L5-S1, as well as arthritic changes.  
Range of motion testing on VA examinations in October 1997 
and March 1999 found severe restriction and that pain could 
further limit function during flare-ups or on repeated use, 
but not in a manner that could be expressed or quantified in 
terms of additional limitation of motion.  Also some, but not 
all, clinical records note the presence of muscle spasm.  

From this, the Board finds that since January 1993 a 40 
percent rating was warranted under the criteria at DC 5292, 
5293, or 5295.  However, the only higher rating would be for 
pronounced IVDS - which was not shown - because there was 
no evidence of absent ankle jerk, muscle spasm was not 
consistently found, and the complaints of sensory disturbance 
on VA examination in October 2001 were not in proportion to 
examination findings.  Also, there were no symptoms of bowel 
or bladder incontinence.

VI.  Rating Criteria for IVDS since September 23, 2002

As of September 23, 2002, the Board also has to consider the 
revised criteria of DC 5293.  But instead of characterizing 
the IVDS as, say, severe or pronounced (like the former DC 
5293), the pertinent considerations-either preoperatively 
or postoperatively, are whether the veteran has had 
incapacitating episodes during the immediately preceding 12 
months and, if so, the total duration of them, and whether he 
should receive a higher rating based on a combination of the 
neurologic and orthopedic manifestations of his disability 
under 38 C.F.R. § 4.25.  Whichever method results in the 
higher evaluation is the one that must be used.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
one week but less than 2 week during the past 12 months, a 10 
percent evaluation is warranted.  If there are incapacitating 
episodes having a total duration of at least 2 week but less 
than 4 weeks, a 20 percent evaluation is warranted.  If there 
are incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
12 months, a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.  

Note 1 to 38 C.F.R. § 4.71a, DC 5293, effective September 23, 
2002, provides that an incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
Supplementary Information in the published final regulations 
states that treatment by a physician would not require a 
visit to a physician's office or hospital but would include 
telephone consultation with a physician.  If there are no 
records of the need for bed rest and treatment, by 
regulation, there were no incapacitating episodes.  67 Fed. 
Reg. 54345, 54347 (August 22, 2002).  

Here, though, the evidence does not show that the veteran has 
ever had incapacitating episodes of at least one week, as 
required for the minimum 10 percent rating under the revised 
DC 5293.  

And as for his orthopedic and neurologic manifestations, Note 
2 in DC 5293 indicates that, when rating on the basis of 
chronic manifestations, the orthopedic disabilities will be 
rated under the most appropriate orthopedic diagnostic code 
or codes and the evaluation of neurologic disabilities will 
be done separately using the most appropriate neurologic 
diagnostic code or codes.  Chronic orthopedic and neurologic 
manifestations means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  See Note 1 to 38 C.F.R. § 4.71a, DC 5293, 
effective September 23, 2002.  

In order to assign a higher overall rating, then, based on 
separate compensable ratings for the orthopedic and 
neurologic manifestations, the combined rating must exceed 40 
percent under 38 C.F.R. § 4.25, which provides that the 
greatest disability will be combined with the next greatest 
disability, proceeding on to lesser disabilities.  The 
combined value is converted to the nearest number divisible 
by 10.  38 C.F.R. § 4.25(a). 

Here, the 20 percent rating was assigned based solely on the 
orthopedic manifestations of the service-connected low back 
disorder under DC 5295 for a lumbosacral strain.  The same is 
true of the 40 percent rating determined to be warranted by 
this decision under the rating criteria in effect prior to 
September 23, 2002.  

As for the neurologic component of the low back disability, 
38 C.F.R. § 4.123 provides that neuritis, cranial or 
peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating that may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  

38 C.F.R. § 4.124 provides that neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  

A Note to 38 C.F.R. § 4.124a states that when peripheral 
nerve involvement is wholly sensory, the rating should be for 
the mild or, at most, the moderate degree.  



Under the specific facts of this case, to warrant an 
evaluation higher than 40 percent based on a combination of 
orthopedic and neurologic impairment, the neurologic 
impairment would have to be at least 10 percent or even 20 
percent, which combined with the 40 percent for the 
orthopedic involvement would warrant a combined rating of 50 
percent.  A 30 percent or 40 percent rating for neurologic 
impairment would combine with the 40 percent for the 
orthopedic involvement to a combined 60 percent rating.  

A 10 percent rating is warranted for "mild" paralysis of 
the sciatic nerve, the external popliteal (common peroneal) 
nerve, the internal popliteal (tibial) nerve, posterior 
tibial nerve, and the anterior crural (femoral) nerve, 
38 C.F.R. § 4.124a, DCs 8520, 8521, 8524, 8525, 8526, or for 
"moderate" paralysis of the musculocutaneous (superficial 
peroneal) nerve, the anterior tibial (deep peroneal) nerve, 
and the posterior tibial nerve, 38 C.F.R. § 4.124a, DCs 8522, 
8523, 8525, or for severe to complete paralysis of the 
internal saphenous nerve, the obturator nerve, the external 
cutaneous nerve of the thigh, and the Ilio-inguinal nerve, 
38 C.F.R. § 4.124a, DCs 8527, 8528, 8529, 8530.  

A 20 percent rating is warranted for "moderate" paralysis 
of the sciatic nerve, external popliteal (common peroneal) 
nerve, the internal popliteal (tibial) nerve, and the 
anterior crural (femoral) nerve, 38 C.F.R. § 4.124a, DCs 
8520, 8521, 8524, 8526, or for "severe" paralysis of the 
musculocutaneous (superficial peroneal) nerve, anterior 
tibial (deep peroneal) nerve, and the posterior tibial nerve, 
38 C.F.R. § 4.124a, DCs 8522, 8523, 8525.  

A 30 percent rating is warranted for "severe" paralysis of 
the external popliteal (common peroneal), internal popliteal 
(tibial), and anterior crural (femoral) nerve, 38 C.F.R. 
§ 4.124a, DCs 8521, 8524, 8526, or for "complete" paralysis 
of the musculocutaneous (superficial peroneal) nerve, the 
anterior tibial (deep peroneal) nerve, and the posterior 
tibial nerve, 38 C.F.R. § 4.124a, DCs 8522, 8523, 8525.  



A 40 percent rating is warranted for "moderately severe" 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520, 
or for "complete" paralysis of the external popliteal 
(common peroneal) nerve, the internal popliteal (tibial) 
nerve, and the anterior crural (femoral) nerve, 38 C.F.R. 
§ 4.124a, DCs8521, 8524, 8526.  A 60 percent rating is 
warranted for "severe" paralysis, with marked atrophy, 
of the sciatic nerve.  "Complete" paralysis of the sciatic 
nerve, the foot dangles and drops and with no active movement 
possible of the muscles below the knee, flexion of the knee 
weakened (or very rarely lost) warrants an 80 percent rating.  
38 C.F.R. § 4.124a, DC 8520.  

Here, the evidence since the effective date of the revised 
IVDS rating criteria includes the July 2003 report of Dr. 
Barangan indicating the veteran received lumbar epidural 
blocks, lumbar facet blocks, and trigger point blocks.  But 
there was no significant limitation of motion and no muscle 
spasm or neurologic abnormality.  However, the February 2004 
VA examination found some left lower extremity weakness and 
decreased sensation in the sciatic nerve distribution.  
This warrants, in the judgment of the Board, no more than 
moderate paralysis of the sciatic nerve, i.e., only 20 
percent for the neurologic impairment.  When this 20 percent 
rating for the neurologic component, in turn, is combined 
with the 40 percent for the orthopedic involvement, a 
combined rating of 50 percent is warranted.  

VIII.  Rating Criteria for Spinal Disabilities Other than 
IVDS Since September 26, 2003

The rating criteria for evaluating service-connected 
disabilities of the spine, including DC 5290, were amended 
effective September 26, 2003.  See 68 Fed Reg. 51454 - 51458 
(August 27, 2003) (to be codified at 38 C.F.R. § 4.71a).  
These new rating criteria effectively use more objective 
criteria and other pertinent considerations.  Specifically, 
the revised criteria create a General Rating Formula that 
provide for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompass 
and take into account those symptoms and remove any 
requirement that there be any of these symptoms to assign any 
evaluation.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003).  
Note (6) to the General Rating Formula provides that the 
thoracolumbar and cervical segments of the spine are to be 
separately evaluated except when there is unfavorable 
ankylosis of both segments which will then be rated as a 
single disability.  

The revised spinal rating criteria provide for evaluations 
based on limitation of motion of a particular spinal segment 
in either (1) forward flexion or (2) the limitation of the 
combined range of motion of that spinal segment, or as either 
favorable or unfavorable ankylosis or, with respect to the 
entire spine, if there is loss of more than 50 percent 
vertebral body height due to vertebral fracture or muscle 
spasm and guarding.  Note 2 to the revised spinal rating 
criteria sets forth maximum ranges of motion of the spinal 
segments with the exception that a lesser degree of motion 
may be considered normal under the circumstances set forth in 
Note 3.  Note 4, to the General Rating Formula provides that 
range of motion should be measured to the nearest five (5) 
degrees.  

Specifically, Note 2 to the General Rating Formula provides 
that for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are 0 to 35 
degrees, and right and left lateral rotation are 0 to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, right and left 
lateral flexion, right and left rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion are the maximum that can be used for 
calculation of the combined range of motion.  

Note 3 to the General Rating Formula provides that in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic diagnosis, or other factors not the 
result of disease or injury of the spine, range of motion of 
the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion stated in Note 2.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine a 10 percent rating is warranted when forward 
flexion of the thoracolumar spine is greater than 60 degrees, 
but not greater than 85 degrees, or the combined range of 
motion of the thoracolumar spine is greater than 120 degrees, 
but not greater than 235 degrees (the maximum combined range 
of motion being 240 degrees), or if there is either (1) 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, (2) 
vertebral body fracture with loss of 50 percent or more of 
body height.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 30 degrees but not greater 
than 60 degrees or the combined range of motion of the 
thoracolumar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  
Fixation of a spinal segment in neutral position (0 degrees) 
always represents favorable ankylosis.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  Unfavorable ankylosis is 
when the entire thoracolumbar spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  



A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  Unfavorable ankylosis is when 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  

Note 5 to the General Rating Formula provides that 
unfavorable ankylosis is when the entire cervical spine, the 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  

The veteran contests the adequacy of the February 2004 VA 
examination claiming, in essence, that the examiner was 
elderly, could not readily remember the results of 
measurements, and ignored documentation of other highly 
competent physicians.  But records show that examiner 
reviewed the claims file, and nothing in the report of that 
evaluation indicates that relevant documentation was ignored 
or inappropriately discounted or that the results of any 
testing are inaccurate.  

Here, under the criteria revised September 26, 2003, to 
warrant a rating in excess of 40 percent for the orthopedic 
component of the veteran's low back disability he would have 
to have either unfavorable ankylosis of the entire 
thoracolumbar spine, for a 50 percent rating, or unfavorable 
ankylosis of entire spine, for a 100 percent rating.  Neither 
is shown in this case.  So consideration of separate 
orthopedic and neurologic components under the IVDS rating 
criteria revised in September 2002 is not warranted or on the 
basis of the revisions on September 26, 2003, of the criteria 
for rating spinal disorders other than IVDS.

IX.  Right Knee Injury Residuals

The Board will consider all DCs relevant to rating disability 
of the knees.  These are 38 C.F.R. § 4.71a, DCs 5256, 5257, 
5258, 5260, 5261, 5262, and 5263.  They have not been revised 
in recent years.  

Ratings for ankylosis of a knee under DC 5256 provide for a 
minimum 30 percent evaluation for favorable ankylosis in an 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees. 

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  However, ratings under DC 5257 are not "predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

DC 5003, as mentioned, provides for rating arthritis of the 
knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997).

When a knee disability is rated under DC 5257, to warrant a 
separate rating for arthritis based on X-ray findings and 
limited motion under DCs 5260 or 5261, the limited motion 
need not be compensable but must at least meet the criteria 
for a 0-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  In other words, a compensable degree 
of limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  See VAOGCPREC 9-98 (August 14, 1998).

Under DC 5258, a 20 percent evaluation, the highest and only 
rating, is assigned where there is a dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the knee joint.  

Symptomatic residuals of semilunar cartilage excision warrant 
a 10 percent rating under DC 5259, but this also requires 
consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal 
of a semilunar cartilage may result in complications 
producing loss of motion.  See VAOGCPREC 9-98.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows:  flexion limited to 60 degrees is 0 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to five degrees is 0 
percent; extension limited to ten degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees 
is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 5261.  

Under DC 5262 impairment of the tibia and fibula with 
malunion, with slight knee or ankle disability, warrants a 10 
percent evaluation.  When there is malunion with moderate 
knee or ankle disability, a 20 percent rating is warranted; 
and when there is malunion with marked knee or ankle 
disability, a 30 percent rating is warranted.  

Under DC 5263 genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
documented) warrants a maximum rating of 10 percent.  



A private physician reported that X-rays in May 2000 
disclosed right knee arthritis, but X-rays on VA examination 
in October 2001 were normal, as they were on much earlier VA 
examinations in 1982 and 1990.  No ligamentous or menisceal 
pathology has ever been clinically documented nor has a 
compensable degree of limitation of motion or any ankylosis.  
However, the VA examination in October 2001 found a 
noncompensable degree of limitation of motion and the veteran 
has consistently complained of right knee pain.  That 
examination also yielded an opinion that 
flare-ups of the right knee disorder might alter his 
coordination, strength, and range of motion, although not to 
a measurable degree.

With the favorable resolution of doubt in the veteran's 
favor, the Board finds that he has arthritis of the right 
knee manifested by a noncompensable degree of limitation of 
motion - which, particularly during flare-ups, affects his 
functional capacity and is productive of disability 
warranting the minimum compensable 10 percent rating.  

X.  Extraschedular Rating

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of them.  
The disorders also have not caused marked interference with 
his employment, i.e., beyond that contemplated by his 
assigned ratings, or otherwise rendered impractical the 
application of the regular schedular standards, particularly 
considering his sedentary employment.  Admittedly, his 
overall functional impairment may hamper his performance in 
some respects, but certainly not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
is not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  




ORDER

The claim for an evaluation in excess of 10 percent for the 
chronic low back strain from December 26, 1988, to January 
25, 1993, is denied.  

A higher evaluation of 40 percent is granted for the chronic 
low back strain from January 26, 1993, to September 22, 2002, 
and an even higher evaluation of 50 percent is granted as of 
September 23, 2002, subject to applicable laws and 
regulations governing the payment of VA compensation.

A higher evaluation of 10 percent is granted for residuals of 
a right knee injury, subject to applicable laws and 
regulations governing the payment of VA compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



